In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00527-CR

 _____________________


WARREN FRANK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-01823 




MEMORANDUM OPINION
	On November 3, 2008, the trial court sentenced Warren Frank as a repeat felony
offender on a conviction for evading detention by using a vehicle.  Frank filed a notice of
appeal on December 2, 2008.  The trial court entered a certification of the defendant's right
to appeal in which the court certified that this is a plea-bargain case and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certification to the Court of Appeals.
	On December 4, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  									DAVID GAULTNEY
 										Justice

Opinion Delivered January 14, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.